Case 2:20-cr-00452-SVW Document 30-5 Filed 10/21/20 Page 1 of 3 Page ID #:337




                      EXHIBIT 5
10/12/2020   Case 2:20-cr-00452-SVW Document 30-5Electronic
                                                    FiledJournal
                                                            10/21/20
                                                                 Viewer Page 2 of 3 Page ID #:338




  Store                                 Date                           Terminal
  9539                                  05/31/2020                     40

  Type                                  Transaction #                  Operator
  SALE                                  5197                           2589368

 Transaction Detail
 (*MFRE -          65468, FRE - 410260836 *)
       2589368      SALE      5197 9539 040
 L&T YRN CREME COTT
 191518141900              MDS 1      9.99
 0000076082        DISCOUNT 35.0      3.50-
 L&T YRN CREME COTT
 191518141818              MDS 1      9.99
 0000076082        DISCOUNT 35.0      3.50-
 L&T BAMBOO HOOP 9I
 886946446764              MDS 1      1.89
 FI TOTAL CNTRL RZR
 20335058460               MDS 1    19.99
 DMC FLOSS BOBBINS
 77540386697               MDS 1      1.99
 CEL TOPPERS RKT/HA
 191518145588              MDS 1      2.99
 0000076125        DISCOUNT 50.0      1.50-
 CLO CHIBI DARNING
 51221356216               MDS 1      4.99
 CEL BAKING CUP RWB
 191518148213              MDS 1      2.99
 0000076125        DISCOUNT 50.0      1.50-
 CLO QUICK LOCKING
 51221730313               MDS 1      7.49
 CEL BAKING CUP WBR
 191518148220              MDS 1      2.99
 0000076125        DISCOUNT 50.0      1.50-
 WIL STAR CONFETTI
 70896086259               MDS 1N     2.99
 0000076125        DISCOUNT 50.0N     1.50-
 AMOUR CROCHET HOOK
 51221736728               MDS 1    79.99
 AMOUR CROCHET HOOK
 51221736728               MDS 1    79.99-V
 L&T HOOK ALUM B
 886946951923              MDS 1      4.99
 L&T HOOK ALUM D
 886946951947              MDS 1      5.79
 EMB NEEDLES 3/9

                                                                                                    1/2
10/12/2020   Case 2:20-cr-00452-SVW Document 30-5Electronic
                                                    FiledJournal
                                                            10/21/20
                                                                 Viewer Page 3 of 3 Page ID #:339

 77540382569               MDS 1         2.99
 COUPON 400100465424 WAS SCANNED.
 465424999000 DISCOUNT 30.0              6.00-
 465424999000 DISCOUNT 30.0              2.25-
 465424999000 DISCOUNT 30.0              1.74-
 465424999000 DISCOUNT 29.0              1.49-
 465424999000 DISCOUNT 30.0              1.50-
 465424999000 DISCOUNT 29.0                .89-
 465424999000 DISCOUNT 30.0                .60-
 465424999000 DISCOUNT 30.0                .57-
                   SUBTOTAL             54.02
        SALES TAX 10.25%                 5.38
                     TOTAL              59.40
 APPROVED
 -> 434256XXXXXX0225
 ACCOUNT NUMBER               434256XXXXXX0225
     DEBIT                              59.40
     APPROVAL: 082669 CHIP ONLINE
 PIN VERIFIED
       APPLICATION LABEL: US DEBIT
       AID: A0000000980840
       TVR: 8080048000
       TSI: 6800
    000228079000073998000154081000000000
                              5/31/20   16:48
                   YOU SAVED $     28.04
 COUPON(S) APPLIED:
    400100465424     CPN GET ITM30%
 RETURN BARCODE NUMBER:
 890817285695917420679118014063506




                                                                                                    2/2
